department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax exempt and government entities ofvision release number release date uil code date date person to contact phone identification_number in reply refer to te_ge review staff last date for filing a petition with the tax_court date certified mail return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in lr c sec_501 c and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net eamings inures to the benefit of private shareholders or individuals further your activities more than insubstantially further non-exempt purposes and you operate primarily for the benefit of private rather than public interests and you failed to respond to repeated reasonable requests to allow the internal revenue receipts expenditures or activities as required by ilr c sec_6001 sec_6033 and the regulations thereunder regarding examine service records your your to contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax retums on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel of write local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours fer ling von lienen director ro examinations enclosures publication d revenue - inte the t t t of nterna e epartment o form 886a schedule no or u name of taxpayer explanation of items treasury service ty exhibit year period ended december 20xx and december 20xx issue s whether sec_501 of the internal_revenue_code hereafter the organization continues to qualify for exemption under facts the organization was granted exemption under c of the internal_revenue_code per a determination_letter issued june 20xx the organization also terminated in september 20xx the organization was founded and operated by organization’s purposes are to who serves as its president based on its articles of incorporation the a b c visit those hospitalized in veterans administration hospitals furnish personal items and services to hospitalized veterans assist homeless veterans with food baskets blankets temporary housing job placement and transportation services article v of the articles of incorporation states in part the corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes making distributions to organizations that qualify as exempt under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code the property of this corporation is irrevocably dedicated to charitable purposes and no part of the net_income or assets of this corporation shall inure to the benefit of any director officer or member thereof or to the benefit of any private person the manner of distribution of assets in this corporation’s winding up is as follows upon dissolution of the corporation assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or shall be distributed to the federal government or state_or_local_government for public purpose any such assets not so disposed of shall be disposed of by the court of competent jurisdiction of the county in which the principal office of the corporation is then located exclusively for such purpose or to such organizations as said court shall determine which are organized and operated exclusively for such purposes the organization’s 20xx return of organization exempt from income_tax lists on page its board_of directors as president - secretary - treasurer retained the services of a cpa to act as his power-of-attorney poa to conduct the examination during the initial interview the poa related that is another relative is mother and the organization’s largest independent_contractor a fundraising business named owned by one of brothers is on the organization’s form_1023 - application_for recognition of exemption the org answered a number of questions in part v related to business and family relationships question 2a are any of your officers directors or trustees related to each other through family or business relationships the organization answered ‘no’ to this question form_886 -airev department of the treasury - internal_revenue_service page -1- department of the treasury - internal revenue p eeaead explanation of items form 886a so name of taxpayer schedule no exhibit or year period ended december 20xx and december 20xx question 2c are any of your officers directors or trustees related to your highest compensated employees or highest compensated independent contractors through family or business relationships the firm answered no’ to this question question 7a do you or will you purchase any goods services or assets from any of your highest compensated independent contractors the firm answered ‘no’ to this question part viii question 4b do you or will you have written or oral contracts with any individuals or organizations to raise money for you the firm answered ‘no’ to this question president stated through his power-of-attorney computer that the computer contracted a virus and all records were lost copies of business transactions have been misplaced there were no bylaws or board meeting minutes the years under exam were 20xx and 20xx the only two years the org was in existence poa obtained copies of bank statements for the two years and had a member of her staff code and categorize all activity i reviewed the transactions for correctness all his accounting_records were on recently moved and any paper there were a number of disbursements the revenue_agent questioned as to the exempt nature of the transaction in addition assets were purchased in both years such as office equipment and furniture and vehicles which if owned terminated and dissolved in by the organization would need to be distributed to similar c entities when late summer 20xx there was no evidence the organization properly distributed such assets the examination turned up issues in other accounting and tax areas so related cases were opened due to client issues the poa informed us she is no longer working with we sent a letter asking expenditures were not for his personal benefit he never responded we sent statute extensions with cover letters he never responded to come in for an interview and have a chance to show the questionable and we should work with the taxpayer directly law sec_1_501_c_3_-1 a _ organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals if an organization fails to meet either the organizational_test or the operational_test it is not exempt in order to be exempt as an organization described in sec_501 entities must be both operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_6001-1 exempt_organizations in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall form_886 -avrev department of the treasury - internal_revenue_service page -2- department of the nreasury - internal revenue schedule no or form 886a name of taxpayer explanation of items exhibit year period ended december 20xx and december 20xx keep such permanent books of accounts or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_501_c_3_-1 operational_test distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 exempt purposes ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subdivision unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the org or persons controlled directly or indirectly by such private interests arlie foundation v irs 283_fsupp2d_58 d d c the district_court found that the operational_test requires both an organization engage primarily in activities that accomplish its exempt_purpose and that not more than an nsubstantial part of its activities further a non-exempt purpose though an incidental non-exempt purpose will not automatically disqualify an organization the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes government position in accordance with the above-cited provisions of the code and regulations under c sec_1 c and court cases listed above the organization is not the type of an organization for which an exemption from tax was intended operational_test - sec_1 c -1_ sec_501 it has to meet the operational_test an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in both of its years of operations organization provided no substantiation that the disbursements were for charitable purposes had questionable expenditures that appear to be for the benefit of the founder for which the for an organization to be exempt as an organization described in lack of adequate_records - 274-5t c i on a computer the computer was infected by a virus and that all information was lost also in a move of residences all paper records were misplaced or lost his poa was able to obtain bank statements which showed revenues and disbursements but could not or would not provide explanations for the business or charitable purpose of the transactions since the taxpayer was non-communicative the irs presumed all questionable transactions were not business or charity related thus personal in nature and were disallowed stated he had the organization’s accounting system distribution of earnings - an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues account that were not substantiated for an exempt_purpose these transactions appear to be personal and for the benefit of been distributed to other c entities or to the federal government or to state_or_local_government for public purposes should have been the service thus presumes he retained them for his own use also upon dissolution of the organization in 20xx remaining assets should have in this case the agent identified questionable transactions from the business bank provided no documentation that the remaining assets were distributed as they form_886 -avrev department of the treasury - internal_revenue_service page -3- department of the treasury form 886a name of taxpayer explanation of items schedule no exhibit y service - internal revenue p or year period ended december 20xx and december 20xx tax payer position taxpayer has not communicated with the service conclusion the organization has several violations that jeopardize its exempt status exclusively for exempt purposes inadequate records to support exempt_activities and inurement to the organization is not operated all of these issues are in violation of c questionable disbursements totaling dollar_figure to explain the business or charitable purpose of the transactions he did not respond this is inurement which is prohibited and as such is a basis for revocation in 20xx were identified and presented to in 20xx and dollar_figure the taxpayer was unable to provide any books records or other documentation of the business and or charitable transactions of the organization as required by sec_1_6001-1 the poa was could not or able to obtain bank statements and compile lists of revenues and disbursements but would not provide explanations of the transactions the lack of the required adequate books_and_records is a basis for revocation in addition to the questionable disbursements that appear to be for the benefit of the taxpayer the organization provided no evidence that remaining assets to distributed to similar c organizations or to the federal government or to state or local governments upon dissolution of assets are considered to have inured to the private benefit of _ thus the value of the the government concludes that the exempt_organization does not meet the requirements to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status should be revoked effective january 20xx department of the treasury - internal_revenue_service -avrev page form
